Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT, to the Employment Agreement (the “Agreement”) restated as of
December 31, 2008 by and between Douglas I. Payne (the “Executive”) and Stanley
Furniture Company, Inc. (the “Company” and, together with thes Executive, the
“Parties”), is effective this 10th day of September, 2010.

WHEREAS, the Parties have entered into the Agreement, have the power to amend
the Agreement and now wish to do so;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby amend the Agreement as
follows:

1.      Section 7(d) of the Agreement is hereby amended by adding a new sentence
to the end thereof as follows:

For avoidance of doubt, no acquisition of beneficial ownership of any additional
Company stock by any shareholder of the Company (or more than one shareholder
acting as a group) through the rights offering of the Company contemplated by
the Company’s Registration Statement (No. 333-169310) on Form S-3, as amended
from time to time (the “2010 Rights Offering”), shall be deemed to result in a
Change in Control for purposes of Sections 7(d)(i) or 7(d)(ii)(1) of this
Agreement.

2.      In all other respects, the Agreement is hereby ratified and confirmed.

IN WITNESS WHEREOF, the Parties have affixed their signatures hereto as of the
date first written above.



EXECUTIVE:   COMPANY:   STANLEY FURNITURE COMPANY, INC.   /s/ Douglas I.
Payne             By:      /s/ Micah S. Goldstein      Douglas I. Payne Name:
Micah S. Goldstein            Its:      Chief Operating Officer     

 

 